Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 2/28/22 as being acknowledged and entered.  By this amendment claims 1-17 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhen et al. (US PGPub 2019/0214604).
Claim 1:  Zhen teaches [0058-0061, 0072-0073, 0084-0094] an optoelectronic device
Claim 2:  Zhen teaches [0091] each hydrophilic photoluminescent block comprises at least one monolayer of said hydrophilic photoluminescent particles.  
Claim 3:  Zhen teaches [0091] each hydrophobic photoluminescent block comprises at least one monolayer of said hydrophobic photoluminescent particles.  
Claim 4:  Zhen teaches [0072-0073, 0084-0094] each hydrophilic photoluminescent block comprises a hydrophilic matrix having the hydrophilic photoluminescent particles dispersed therein.
Claim 5:  Zhen teaches [0072-0073, 0084-0094] each hydrophobic photoluminescent block comprises a hydrophobic matrix having the hydrophobic photoluminescent particles dispersed therein.
Claim 12:  Zhen teaches [0243] comprising light- emitting diodes covered with hydrophilic and hydrophobic photoluminescent blocks.  
Claim 13:  Zhen teaches [0072-0073, 0084-0094] a method of manufacturing the optoelectronic device, comprising the forming, on the support, of at least the hydrophilic photoluminescent blocks comprising the hydrophilic photoluminescent particles covering the first areas of the support and of the hydrophobic photoluminescent blocks comprising the hydrophobic photoluminescent particles covering the second areas of the support, the hydrophilic photoluminescent blocks being in contact with the .  

Allowable Subject Matter
Claims 6-11 and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zhen does not teach the specifics of the hydrophobic and hydrophilic compounds as claimed, nor the process being a single step.

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. Applicant argues that Zhen’s method as described in the cited paragraphs teaches only hydrophobic photoluminescent or hydrophilic photoluminescent ink deposited on the support as the opposite hydrophobic/ hydrophilic areas are used as separation areas and do not receive photoluminescent containing ink.  Examiner agrees that this is one embodiment of the prior art, however, several sections of the prior art can be interpreted or lead one of ordinary skill in the art to deposit adjacent hydrophilic and hydrophobic photoluminescent blocks on the same support/substrate.  Specifically, paragraphs [0058-0061] describe repeating deposition steps with different materials classified as either hydrophilic or hydrophobic.  The prior art does not state that they have to be only one hydrophilic or hydrophobic, leading one of ordinary skill in the art to be able to use both in a single device.  In addition, the support/substrate could have a fist section with hydrophilic photoluminescent blocks surrounded by hydrophobic separation areas and a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SARAH K SALERNO/Primary Examiner, Art Unit 2814